Citation Nr: 0640218	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  96-44 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic 
post-operative head trauma residuals to include organic brain 
syndrome.  

2.  Entitlement to service connection for chronic dental 
trauma residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's veterans benefits counselor 



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active duty from September 1978 to June 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Boston, Massachusetts, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for non-psychotic organic brain syndrome.  In 
December 1998, the Board determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for organic brain 
syndrome.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  

In March 2000, the Court vacated the Board's December 1998 
decision and remanded the veteran's appeal to the Board for 
further action.  In September 2000, the Board determined that 
new and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for 
organic brain syndrome and remanded the claim to the RO for 
additional review of the record.   

In February 2004, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for dental trauma 
residuals for treatment purposes only.  In May 2005, the 
veteran was afforded a hearing before the undersigned 
Veterans Law Judge.  In July 2005, the Board determined that 
new and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for 
dental trauma residuals and remanded the veteran's claims for 
service connection for organic brain syndrome and chronic 
dental trauma residuals to the RO for additional action.  

In June 2006, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In August 2006, 
the requested VHA opinion was incorporated into the record.  
In September 2006, the veteran was provided with a copy of 
the VHA opinion.  In November 2006, the accredited 
representative submitted an Appellant's Brief in Response to 
Medical Expert's Opinion.  


FINDINGS OF FACT

1.  The veteran's chronic post-operative head injury 
residuals including organic brain syndrome are presumed to 
have been initially manifested during active duty.  

2.  Chronic dental trauma residuals were not objectively 
manifested during active duty or for many years thereafter.  
The veteran's chronic dental trauma residuals have not been 
shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  Chronic head trauma residuals including organic brain 
syndrome were incurred during active duty.  38 U.S.C.A. 
§§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(b), 3.326(a) (2006).  

2.  Chronic dental trauma residuals were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of 


Appeals for Veterans Claims (Court) held, in part, that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  In 
reviewing the veteran's claims, the Board observes that the 
RO issued VCAA notices to the veteran in February 2003, March 
2003, July 2003, March 2004, and August 2005 which informed 
him of the evidence generally needed to support a claim of 
entitlement to service connection; what actions he needed to 
undertake; how the VA would assist him in developing his 
claims; and to submit any relevant evidence in his 
possession.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Unfortunately, the 
veteran's complete service medical and dental documentation 
are apparently not of record.  Multiple attempts to obtain 
the records have proven unsuccessful.  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The Board requested a 
VHA opinion.  The VHA opinion has been incorporated into the 
record.  The veteran has been afforded multiple hearings 
before VA hearing officers and the undersigned Veterans Law 
Judge.  The hearing transcripts are of record.  There remains 
no issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an initial evaluation and/or an 
effective date for the claimed disabilities.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to 
service connection for chronic post-operative head injury 
residuals to include organic brain syndrome given the 
favorable outcome below.  In reference to the issue of 
service connection for chronic dental trauma residuals, the 
preponderance of the evidence is against the veteran's claim 
and the notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


II.  Chronic Post-operative Head Injury Residuals

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).  

A veteran who served during peacetime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The provisions of 38 C.F.R. § 3.304 (2006) 
direct, in pertinent part, that:
 (a)  General.  The basic considerations 
relating to service connection are stated 
in § 3.303.  The criteria in this section 
apply only to disabilities which may have 
resulted from service in a period of war 
or service rendered on or after January 
1, 1947.  

  (b)  Presumption of soundness.  The 
veteran will be considered to have been 
in sound condition when examined, 
accepted and enrolled for service, except 
as to defects, infirmities, or disorders 
noted at entrance into service, or where 
clear and unmistakable (obvious or 
manifest) evidence demonstrates that an 
injury or disease existed prior thereto 
and was not aggravated by such service.  
Only such conditions as are recorded in 
examination reports are to be considered 
as noted.  
  (1)	History of preservice existence 
of conditions recorded at the time of 
examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be 
based on medical judgment alone as 
distinguished from accepted medical 
principles, or on history alone without 
regard to clinical factors pertinent to 
the basic character, origin and 
development of such injury or disease.  
They should be based on thorough analysis 
of the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof.  
(2)	History conforming to accepted 
medical principles should be given due 
consideration, in conjunction with basic 
clinical data, and be accorded probative 
value consistent with accepted medical 
and evidentiary principles in relation to 
value consistent with accepted medical 
evidence relating to incurrence, symptoms 
and course of the injury or disease, 
including official and other records made 
prior to, during or subsequent to 
service, together with all other lay and 
medical evidence concerning the 
inception, development and manifestations 
of the particular condition will be taken 
into full account.  
  (3)	Signed statements of veterans 
relating to the origin, or incurrence of 
any disease or injury made in service if 
against his or her own interest is of no 
force and affect if other data do not 
establish the fact.  Other evidence will 
be considered as though such statement 
were not of record.  

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the 
later-complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in 
examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of 
preservice existence of conditions 
recorded at the time of examination does 
not constitute a notation of such 
conditions", 38 C.F.R. § 3.304(b) (1) 
(1993).  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994).  See also Cotant v. 
Principi, 17 Vet. App. 116 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), has held that:  

In view of the legislative history and 
the language of section 1111, we hold 
that the government must show clear and 
unmistakable evidence of both a 
preexisting condition and a lack of in-
service aggravation to overcome the 
presumption of soundness for wartime 
service under section 1111.  
 
The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no 
preexisting condition is noted upon entry 
into service, the veteran is presumed to 
have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that any 
"increase in disability [was] due to the 
natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under 
section 1111, the veteran's claim is one 
for service connection.  This means that 
no deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).  

In a 2003 precedent opinion, the General Counsel of the VA 
directed that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003.  
A June 1978 hospital summary from Worcester City Hospital 
indicates that the veteran was admitted in April 1978 
following a motor vehicle accident.  The veteran was found to 
have sustained cerebral laceration and a subdural hematoma.  
He underwent a May 1978 craniotomy with removal of a 
recurrent left subdural hematoma.  

The veteran's service personnel records indicate that his 
"REP" training scheduled for May 1978 was cancelled due to 
his head trauma.  A May 1978 Disposition Form (DA 2496) 
relates that a doctor stated that it could be six months 
before the veteran would be "ready to attend REP training."  
The veteran entered into active duty on September 24, 1978.  

The report of the veteran's physical examination for service 
entrance, if conducted, is not of record.  Repeated attempts 
to obtain the veteran's complete service medical and dental 
records have proven unsuccessful.  The veteran has repeatedly 
testified on appeal that he sustained chronic post-operative 
head trauma residuals prior to entering active duty in 
September 1978.  The private hospital records, the May 1978 
service personnel record, and the veteran's testimony 
constitutes clear and unmistakable evidence that the 
veteran's chronic post-operative head injury residuals 
existed prior to service entrance.  Therefore, it is 
necessary to next determine whether the veteran's 
pre-existing post-operative head injury was clearly and 
unmistakably not aggravated by active duty.  

A December 1978 Army occupational therapy treatment record 
indicates that the veteran had "weak areas in the fields of 
auditory perception, visual memory, auditory memory, visual 
association, and verbal expression."  Army clinical 
documentation dated between December 1978 and January 1979 
reflects that the veteran complained of headaches.  An 
impression of "r/o [ruleout] migraine" was advanced.  A 
February 1979 Army mental hygiene referral indicates that the 
veteran was "s/p subdural" and complained of depression due 
to his inability to cope with Army routine.  The report of a 
February 1979 physical examination for medical evaluation 
board conveys that the veteran was diagnosed with 
post-concussion syndrome.  A March 1979 Army treatment record 
notes that the veteran complained of chronic headaches.  An 
impression of "post-traumatic headache" was advanced.  
A May 1979 Army physical evaluation board report conveys that 
the veteran sustained chronic post-operative head injury 
residuals prior to service entrance and was currently 
diagnosed with non-psychotic organic brain syndrome with 
brain trauma manifested by post-concussion syndrome with 
headaches, dizziness, fainting spells, sinusitis, leg cramps, 
foot trouble, trouble sleeping, depression, excessive worry, 
and memory loss.  The veteran's post-operative head trauma 
residuals were found to render him unfit for continued 
military duty and to have been "not aggravated by service 
but is the result of natural progression."  

An August 1979 written statement from Robert A. Johnson, 
M.D., notes the veteran's April 1978 motor vehicle accident 
and subsequent recurrent subdural hematoma removal.  Dr. 
Johnson commented that:

Following this the patient improved and 
appeared to be doing well.  He returned 
to Army duty and a record of his 
difficulties were forwarded to [an 
individual at] Martin Army Hospital in 
Fort Benning, Georgia so that the Army 
was aware of the nature and the 
seriousness of [the veteran's] injuries.  

I am not aware of his duties, or 
procedures in the Army from this point on 
but I feel that if it were regular field 
duty with marching, calisthenics and a 
heavy training program that in view of 
the serious head injuries, that the 
possibility of recurring headaches, as a 
result, was a real one.  

An October 1981 VA treatment record states that "there is no 
evidence that your active military service caused or 
aggravated your condition."  

An April 1983 written statement from Dr. Johnson advances 
that:

I think [the veteran] still has emotional 
instability and headaches which are the 
result of his earlier injury.  I think 
they were aggravated by his duty in the 
Army and I believe he should received 
some consideration in this regard.  

A December 2002 written statement from Mark J. Schlickman, 
M.D., conveys:

It is clear from my work with [the 
veteran] that his head injury was very 
severe and is affecting him even today.  
I can well imagine that joining the armed 
services four months after such a severe 
trauma could cause enormous difficulties, 
especially with regards to mood and 
behavior.  [The veteran] has spoken to me 
about his time in the service as highly 
stressful and detrimental to his mental 
and physical health.   

A May 2005 written statement from Lalit Savla, M.D., relates 
that the veteran's records had been reviewed.  The doctor 
opined that:  

In summary, it is my clinical opinion 
that [the veteran's] symptoms were 
aggravated when he was asked to go for 
basic training in spite of the objections 
from his neurosurgeon, Dr. Johnson ... 

The August 2006 VHA opinion notes the veteran's April 1978 
motor vehicle accident and associated head trauma.  The 
physician commented that:

Therefore, with regard to the first 
question, it is my opinion that the 
patient suffered from intellectual 
impairment related to a head injury, and 
that this head injury also manifested as 
an increased risk for developing 
headaches, depression, and anxiety.  
These latter symptoms initially 
manifested during his military service 
and remain somewhat disabling.  

With regard to the second question, it is 
my opinion that the severity of the 
veteran's intellectual impairment did not 
worsen as the result of the veteran's 
military service.  It is unlikely that 
the stresses of military life resulted in 
the veteran's tendency to develop 
headaches, depression, and anxiety, 
although it is not surprising that these 
symptoms first arose in the setting of 
the emotional, physical, and academic 
pressures associated with the veteran's 
training.   

A September 2006 written statement from Dr. Savla notes that 
the doctor had reviewed the VHA opinion.  She advanced that:

I beg to differ from [the VHA] opinion 
about conclusion about "severity of the 
veteran's intellectual impairment did not 
worsen as the result of military 
service."  I believe that early exposure 
to rigorous training soon after head 
trauma and head surgery and statements 
supporting this claim have been presented 
to your board.  

A November 2006 written statement from Dr. Schlickman notes 
that he had reviewed the VHA opinion.  The doctor opined 
that: 

In [the veteran's] case, there is no 
question that the injury was very severe, 
and the four months of convalescence he 
had before entering active military 
service was very likely insufficient time 
to allow for necessary healing and 
rehabilitation.  [The VHA opinion] notes 
that military physicians recommended 
accommodations to his injury and that 
these recommendations were ignored.  In 
my opinion, there is no question that the 
physical and emotional distress placed on 
[the veteran] by denying any 
accommodations to him while serving on 
active duty interfered with his recovery 
from his injury, and resulted in 
permanent mood, memory, and behavior 
impairments that would not have occurred 
had he received appropriate care.  

The multiple military, VA, and private medical opinions of 
record are in direct conflict as to whether the veteran's 
chronic post-operative head injury residuals increased in 
severity beyond their natural progression during active duty.  
Such findings can not be reasonably construed as clear and 
unmistakable evidence establishing that there was either no 
inservice increase in disability associated with the 
veteran's chronic post-operative head injury residuals during 
service or that any such increase was due to the natural 
progress of the disorder.  Given this fact, the Board finds 
that the presumption of soundness as to chronic 
post-operative head injury residuals including organic brain 
syndrome has not been rebutted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2006).  Therefore, service 
connection is warranted for chronic post-operative head 
injury residuals including organic brain syndrome on the 
basis that the veteran was presumed sound at service entrance 
and chronic post-operative head injury residuals including 
organic brain syndrome were manifest during service.  


III.  Chronic Dental Trauma Residuals

The veteran's complete service dental documentation is 
unfortunately not of record.  An April 25 Medical and Dental 
Appointment (DA Form 3982) is of record.  It indicates that 
the veteran was scheduled for a "25 April" dental 
appointment at "07:30."  At his February 1979 physical 
evaluation for a medical examination board/physical 
examination board, the veteran denied having ever experienced 
"severe tooth or gum trouble."  On physical evaluation, the 
veteran's mouth was noted to be normal.  No dental defects or 
diseases were identified.  

In his June 1982 claim for service connection, the veteran 
advanced that he sustained a chronic dental disorder in a 
1979 fistfight.  In a September 1982 written statement, the 
veteran clarified that the incident took place at Fort Lee, 
Virginia on April 25, 1979.  

A December 1985 written statement from Dr. Johnson conveys 
that the veteran presented a history of being involved in an 
April 24 or 25, 1979, fistfight in which he was knocked to 
the ground and sustained injury to his teeth.  The physician 
states that he was "enclosing a photostat of the dental 
appointment at that time."  

An undated and unsigned Report of Accidental Injury in 
Support of Claim for Compensation or Pension, (VA Form 21- 
4176) conveys that the veteran was punched in the mouth by a 
fellow soldier during the evening of April 25, 1979, which 
"pushed in my teeth and caused them to be chipped."  In his 
February 1988 Appeal to the Board (VA Form 1-9), the veteran 
reported that he was struck in the mouth by a fellow 
serviceman at Fort Lee, Virginia, in 1978.  He was 
subsequently treated at the base for dental trauma.  

A May 1988 written statement from Stephen Waxman, D.M.D., 
conveys that he had treated the veteran since 1973.  The 
veteran had been treated by "another dentist" for 
displacement of teeth numbers 8, 9, and 10 as the result of a 
1978 accident.  An April 2002 written statement from Dr. 
Waxman clarified that the veteran had informed him that "he 
had damaged tooth #9 while on active service in 1978 or 
1979."  The tooth had been treated by an Army physician at 
the time of the injury.  

A January 2003 written statement from Dr. Savla relates that 
the veteran had been "beaten by one of the soldiers and his 
teeth were knocked out with loss of consciousness."  

At a June 2004 hearing before a VA hearing officer, the 
veteran testified that he had been struck in the teeth by a 
fellow soldier on April 25, 1979, while trying breakup a 
fistfight.  He indicated that two of his front teeth were 
"punched in" and had to be pulled back and braced by a 
military dentist.  The veteran clarified that he had 
sustained no dental trauma in his 1978 motor vehicle 
accident.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran asserts that he was struck in the mouth 
by a fellow serviceman and sustained trauma to one or more 
teeth on the evening of April 24 or 25, 1979.  Unfortunately, 
the veteran's complete service dental documentation is not of 
record.  A military appointment slip shows that he was 
apparently given a 7:30 A.M. dental appointment on April 25, 
1979.  There is no documentation of the reason for the 
veteran's appointment; whether he reported for the 
appointment; or the type of dental treatment provided if he 
was actually seen.  At his February 1979 physical evaluation 
for a medical examination board/physical examination board, 
the veteran neither complained of nor exhibited any chronic 
dental abnormalities.  

While his treating physicians have related that the veteran 
presented a history of inservice dental trauma, the first 
objective evidence of dental trauma is Dr. Waxman's May 1988 
statement that the veteran had been seen by "another 
dentist" for displacement of teeth numbers 8, 9, and 10 as 
the result of a 1978 accident.  The evidence of record does 
not reflect that the veteran was involved in any accident in 
1978 except for his pre-service May 1978 motor vehicle 
accident.  While Dr. Waxman's April 2002 written statement 
noted that the veteran had clarified that "he had damaged 
tooth #9 while on active service in 1978 or 1979" and had 
subsequently been treated by military personnel, there is no 
indication that the dentist was relating any more than the 
veteran's subjective history.  

The veteran's contentions as to his claimed inservice dental 
trauma are supported solely by his own testimony and written 
statement on appeal.  The Court has held that a lay witness 
is generally not capable of offering evidence involving 
medical knowledge such as the causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of objective clinical documentation 
of any dental trauma during or proximate to active duty, the 
Board finds that service connection is not warranted for 
chronic dental trauma residuals.   


ORDER

Service connection for chronic post-operative head injury 
residuals including organic brain syndrome is granted.  



Service connection for chronic dental trauma residuals is 
denied



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


